                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

ROBERT LEO LANGE,

       Plaintiff,

v.                                                                   No. 2:20-cv-01234-KWR-SCY

MARK GALLEGOS, et al,

       Defendants.

                                    ORDER OF DISMISSAL

       THIS MATTER is before the Court following Plaintiff’s failure to prosecute his prisoner

civil rights action. He initiated this case while incarcerated at the Curry County Detention Center

(CCDC). See Doc. 4 at 1. The CCDC inmate locator website reflects Plaintiff is no longer in

custody, and he has not provided a current address as required by D.N.M. LR-Civ. 83.6. See

http://lookup.curryjail.com/. On March 25, 2021, the Court entered an Order directing Plaintiff to

notify the Clerk of his new address within thirty (30) days. See Doc. 9. The Order warned that

failure to timely comply will result in dismissal of this action without further notice.

       The deadline for Plaintiff to update his address was April 24, 2021. Plaintiff did not

comply, and the Order was returned as undeliverable. See Doc. 10. Accordingly, the Court will

dismiss his Amended Civil Rights Complaint (Doc. 4) without prejudice under Fed. R. Civ. P.

41(b) for failure to prosecute and comply with court orders. See Olsen v. Mapes, 333 F.3d 1199,

1204 n. 3 (10th Cir. 2003) (“Rule [41] … permit[s] courts to dismiss actions sua sponte for a

plaintiff’s failure to … comply with [civil rules and] court orders.”). The Court will also deny

Plaintiff’s Motion to Amend (Doc. 6) and Motion for Immediate Relief/Review Due to COVID-19

(Doc. 7) as moot.
      IT IS ORDERED that Plaintiff’s Amended Civil Rights Complaint (Doc. 4) is

DISMISSED WITHOUT PREJUDICE.

      IT IS FURTHER ORDERED that Plaintiff’s Motion to Amend (Doc. 6) and Motion for

Immediate Relief/Review Due to COVID-19 (Doc. 7) are DENIED AS MOOT.

      IT IS SO ORDERED.



                                      _________________________________
                                      KEA W. RIGGS
                                      UNITED STATES DISTRICT JUDGE




                                         2
